PER CURIAM.
This appealed workers’ compensation order is AFFIRMED in all respects, except a scrivener’s error in the decretal portion thereof which is revised to conform with the intention the judge of compensation claims had earlier expressed in the order to provide that the carrier shall pay claimant temporary partial disability benefits from August 30, 2002, through March 16, 2003, and shall thereafter pay to her temporary total disability benefits from March 17, 2003, and continuing.
PADOVANO, J., and ERVIN, III, RICHARD W., Senior Judge, concur; HAWKES, J., concurs with result.